WK:ADW
F. #2020R00142

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
 – – – – – – – – – – – – – – – – –X

 UNITED STATES OF AMERICA                            STIPULATION AND PROPOSED ORDER

        - against -                                  No. 20-CR-87 (RPK)

KEITH LEVY,

                         Defendant.

 – – – – – – – – – – – – – – – – –X

              The United States of America and defendant KEITH LEVY (the “Defendant”)

respectfully stipulate to the following facts and request that the Court enter an order revoking

the Order Setting Conditions of Release as to the Defendant entered on March 17, 2020 (ECF

No. 15) (the “Bail Order”):

              1.      On February 12, 2020, the Defendant was arrested pursuant to a federal

arrest warrant and appeared before United States Magistrate Judge Lois Bloom. During that

appearance, Judge Bloom entered a permanent order of detention pending trial. The

Defendant was then transported and held as a pre-trial detainee at the Metropolitan Detention

Center (the “MDC”).

              2.      On March 17, 2020, by and through his previously assigned counsel,

the Defendant sought release from federal custody on his own recognizance “so that he

[would] remain in custody on Rikers Island during the pendency of this action” pursuant to

an outstanding New York State parole detainer. ECF No. 11. The Defendant also
“consent[ed] to the government lodging a federal detainer, which would prevent [the

Defendant] from being released without notice to the United States Marshals.” Id.

              3.      On March 17, 2020, the parties appeared before Judge Bloom on the

aforementioned motion for release. The government consented to the motion on the express

condition that the Defendant be released only into the custody of New York State. Judge

Bloom then entered the Bail Order, which directed that the Defendant be “released into State

Custody only” pursuant to the state parole detainer.

              4.      On March 18, 2020, a federal detainer was lodged against the

Defendant.

              5.      On April 10, 2020, by and through his previously assigned counsel, the

Defendant requested “that he be transferred back to federal custody” by “reinstating the

permanent order of detention and asking the government to writ [the Defendant] into federal

custody.” ECF No. 21. The Defendant also requested that “should the Court reinstate the

permanent order of detention, the order be issued with leave to renew should circumstances

change to allow [the Defendant] to present a more fulsome bail package to this court, and

secure his release on the parole detainer.” Id.

              6.      On April 22, 2020, the government, the Defendant, the Defendant’s

previously assigned counsel and the Defendant’s currently assigned counsel appeared before

the Court. The Court ordered that the government “confer with the U.S. Marshal’s Service

and . . . advise the Court by May 6, 2020, of the feasibility of the requested transfer.” ECF

No. 25.

              7.      On May 5, 2020, the Defendant was transported from Rikers Island to

the MDC pursuant to a writ of habeas corpus that was issued on April 30, 2020.
                                                  2
                8.       The Defendant, by and through his currently assigned counsel, Gordon

Mehler, Esq., consents to revocation of the Bail Order for the sole purpose of effectuating his

transfer to federal custody during the pendency of this matter, and expressly reserves all

rights and remedies with respect to his ability to seek release from federal custody during the

pendency of this matter.

                WHEREFORE, the parties respectfully request that the Court revoke the Bail

Order that was issued on March 17, 2020 and reinstate the permanent order of detention that

was issued on February 12, 2020, with leave for the Defendant to make future applications

for pre-trial release.

Dated: Brooklyn, New York
       May 11, 2020

        Mehler Law PLLC                             RICHARD P. DONOGHUE
        747 Third Avenue, 32nd Floor                United States Attorney
        New York, New York 10017                    Eastern District of New York

By:     /s/ Gordon Mehler               .    By:    /s/ Andrew Wang                .




        Gordon Mehler, Esq.                         Andrew Wang
        Counsel to Keith Levy                       Assistant U.S. Attorney
        (212) 661-2414                              (718) 254-6311


SO ORDERED
this ____ day of May, 2020


______________________________________
THE HONORABLE RACHEL P. KOVNER
UNITED STATES DISTRICT JUDGE




                                                3
